J-S18037-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                             IN THE SUPERIOR COURT OF
                                                               PENNSYLVANIA
                                    Appellant
                       v.

JALIL COOPER
                                                                  No. 566 EDA 2016


               Appeal from the Order Entered January 15, 2016
     in the Court of Common Pleas of Philadelphia County Criminal Division
                       at No(s): CP-51-CR-0014102-2011

BEFORE: PANELLA, SOLANO and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                          FILED SEPTEMBER 21, 2017

        The Commonwealth appeals from the order entered in the Philadelphia

County Court of Common Pleas (“CCP”), which granted Appellee Jalil

Cooper’s     motion    to   dismiss       his    misdemeanor      charges    of   recklessly

endangering another person (“REAP”) and felony charge of fleeing or

attempting to elude an officer pursuant to 18 Pa.C.S. § 110.                            The

Commonwealth          argues   it    is    not    required   to     bring   all   summary,

misdemeanor, and felony charges in a single court proceeding. Pursuant to

this Court’s recent decision in Commonwealth v. Perfetto, ___ A.3d ___,

2017 Pa. Super. 281, 2017 WL _____ (Aug. 30, 2017) (en banc), we reverse

the CCP’s order and remand for further proceedings.




*
    Former Justice specially assigned to the Superior Court.
J-S18037-17


      The CCP summarizes the relevant facts and procedural history of this

case as follows:

             On November 28, 2011, Philadelphia police observed
         [Appellee] failing to stop and signal before a right turn.
         [Appellee] also drove his car through red lights, failed to
         stop at stop signs and acted recklessly toward an unknown
         male passenger. Police arrested [Appellee] and charged
         him [via criminal complaint] with a felony count of Fleeing
         or Attempting to Elude Police and two misdemeanor counts
         of [REAP].      Police also issued three summary traffic
         citations: reckless driving, driving with a suspended
         license, and disregarding a steady red signal.

            On December 22, 2011, the Commonwealth filed bills of
         information charging [Appellee] with a felony count of
         Fleeing or Attempting to Elude Police and two
         misdemeanor counts of [REAP] that arose out of the same
         conduct on November 28, 2011.          The Commonwealth
         never filed a joinder motion to join the three summary
         offenses pending in Philadelphia Traffic Court with the one
         felony and two misdemeanor charges pending in the
         [CCP].

            On February 23, 2012, [Appellee] was found guilty in
         Philadelphia Traffic Court of the summary offense of
         disregarding a steady red signal and not guilty of driving
         with a suspended license; the reckless driving charge was
         dismissed.

            Following the February 23, 2012 proceeding in
         Philadelphia Traffic Court, [Appellee] filed a motion to
         dismiss the one felony and two misdemeanor charges
         pursuant to Section 110. The [CCP] granted [Appellee’s]
         motion and dismissed those charges with prejudice.

Trial Ct. Op., 7/20/16, at 1-2. The Commonwealth timely appealed and filed

a Pa.R.A.P. 1925(b) concise statement.

      On appeal, the Commonwealth raises the following issue: “Did the

[CCP] err when, in contravention of Supreme Court precedent, it dismissed


                                    -2-
J-S18037-17


felony and misdemeanor charges pursuant to 18 Pa.C.S. § 110 based on the

prior adjudication of summary traffic offenses?” Commonwealth’s Brief at 4.

     Pennsylvania’s compulsory joinder statute states, in relevant part:

        § 110.     When prosecution barred              by    former
        prosecution for different offense

        Although a prosecution is for a violation of a different
        provision of the statutes than a former prosecution or is
        based on different facts, it is barred by such former
        prosecution under the following circumstances:

        (1) The former prosecution resulted in an acquittal or in
        a conviction as defined in section 109 of this title (relating
        to when prosecution barred by former prosecution for the
        same offense) and the subsequent prosecution is for:

                                 *    *     *

           (ii)   any offense based on the same conduct or
           arising from the same criminal episode, if such
           offense was known to the appropriate prosecuting
           officer at the time of the commencement of the first
           trial and occurred within the same judicial
           district as the former prosecution unless the
           court ordered a separate trial of the charge of such
           offense[.]

18 Pa.C.S. § 110(1)(ii) (emphasis added).

     In Perfetto, this Court determined that 42 Pa.C.S. § 1302, which

governs the jurisdiction of traffic courts, creates an exception to the

compulsory joinder rule.   Perfetto at *13.     The Perfetto Court reasoned

that under Section 1302 traffic courts have exclusive jurisdiction over

summary traffic violations.   Id.; see also 42 Pa.C.S. § 1302(b) (“[t]he

jurisdiction of a traffic court under this section shall be exclusive of the



                                     -3-
J-S18037-17


courts of common pleas . . . .”)       We concluded, “[W]here a defendant is

charged with a summary traffic violation, a misdemeanor, and a felony, in

judicial districts with a traffic court, the Title 75 summary offense may be

disposed of in a prior proceeding in the traffic court, which has exclusive

jurisdiction to hear it, without violating the compulsory joinder rule.”

Perfetto at *14.

      Here, an earlier prosecution in the former Philadelphia Traffic Court1

resulted in a conviction of the summary traffic violation of disregarding a

steady red signal, the fleeing/eluding and REAP offenses arose from the

same criminal episode as the summary offense, and the prosecutor during

the traffic court proceeding would have known of the offenses, as they were

charged at the same time as the summary offenses.            See 18 Pa.C.S. §

110(1)(ii). Furthermore, all of Appellee’s offenses occurred within the single

judicial district of Philadelphia.   See id.   Nevertheless, Philadelphia has a

designated traffic court that had exclusive jurisdiction to hear Appellee’s

summary traffic violations. See Perfetto at *13-14; see also 42 Pa.C.S. §

1302(b).    Accordingly, Perfetto applies in this case and dictates that a

subsequent prosecution for fleeing/eluding and REAP in the CCP is

permissible under the compulsory joinder rule.       See Perfetto at *13-14.

1
  At the time of Appellee’s offenses, Philadelphia had a separate traffic court
that adjudicated his summary traffic violation. However, as of June 19,
2013, Philadelphia restructured the Municipal Court into two sections, the
General Division and the Traffic Division, which absorbed the former Traffic
Court.



                                       -4-
J-S18037-17


Therefore, we conclude that the CCP erred in granting Appellee’s petition to

dismiss the fleeing/eluding and REAP charges under Section 110, and we

reverse the order and remand for further proceedings.

     Order reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/21/2017




                                   -5-